In a proceeding pursuant to CPLR 7503 to permanently stay arbitration with respect to a construction subcontract, H.F.S. Electrical, Inc., appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), entered September 12, 1986, which granted the petitioner’s motion for reargument and, upon reargument, vacated its original determination in an order entered August 4, 1986, denying the application to stay arbitration, and granted the application pending a judicial determination on the issue of whether there exists a valid agreement to arbitrate.
Ordered that the order is affirmed, with costs.
On motions to stay or to compel arbitration there are three threshold questions to be resolved by the courts: whether the parties made a valid agreement to arbitrate, whether if such an agreement was made it has been complied with, and whether the claim sought to be arbitrated would be barred by limitation of time had it been asserted in a court of the State (Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 6-7).
Under the circumstances of the instant case we find that the Supreme Court properly granted the application to stay arbitration pending a judicial determination on the limited issue of whether there exists a valid agreement to arbitrate. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur.